Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 1 of 10




                   Ex. P
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 2 of 10



                                              Report of Stephen J. Barborini

                                               Holcombe v. United States

                                                       07/15/2020

        I have been retained by Civil Division of the U.S Department of Justice as an expert in private gun sales in
       the United States in the matter of Holcombe v. United States, a case about the shooting at the First
       Baptist Church in Sutherland Springs, Texas, on November 5, 2017, by a Devin KELLEY. In
       communications with DOJ Civil Division personnel I received documents to consider which include: the
        United States Department of Defense Report of investigation of Devin KELLLEY (USA00005250); a
       Department of Defense interview of Danielle Shields (USA00016126); a Bureau of Alcohol, Tobacco, and
       Firearms report(USA00012797)and copies of six ATF 4473 forms for Devin KELLEY's firearm purchases
       (USA00000016, USA00012126). I also received photographs and messages taken from Devin KELLEY's
       iCloud account(TXRANGERS 00048130,48133,48135,48136,48137,48138,48140,48141,48142,
       48144,48145), photographs from KELLEY's Facebook records, and two records from the Texas Rangers'
       investigation of the shooting(TXRANGERS 00006400,00013909).

        Training and Experience

        I have been a law enforcement officer since 1978. 1 currently am employed as a part-time(29 hours per
        week) Detective at the Palm Beach County Sheriffs Office (PBSO), West Palm Beach Florida in the
        Firearm Investigative Unit in the Violent Crime Division. This unit is a specialized unit that follows up on
       gun crimes, provides in-person and online training on technical firearm issues and law to PBSO Deputies
       as well as other local State and Federal Agencies. I also assist both State and Federal prosecutors by
        providing expert testimony in the areas of firearm and ammunition identification, firearms trafficking
       and the paperwork and licensing requirements involved in the manufacture, import, and sale of firearms
        by federally licensed firearms dealers (FFLs). My expertise in firearm identification and technology
       started with my personal research and knowledge collecting firearms. My formal training came from my
       25 years of experience as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives
       (ATF), the last 4% years as the Resident Agent in Charge of the West Palm Beach ATF Field Office. During
        m y tenure at ATF, I volunteered and was chosen to enhance my firearm knowledge by enlisting in
       Advanced Firearms Training Classes which also included factory tours of US firearm and ammunition
        manufacturers. I was also one of 24 ATF Special Agents ever to tour firearm manufacturers and
        m useums throughout Europe. I have taught firearm technology and trafficking classes for ATF at the ATF
        National Academy, at Advanced ATF training classes and internationally at the International Law
        Enforcement Academies in Gaborone, Botswana, Hungary (Budapest), and El Salvador (San Salvador). I
       also created courses for ATF in the fields Firearm Trafficking and Internet Firearm Investigation. I am
       currently under contract with ATF to instruct at the ATF National Academy and elsewhere for ATF in the
       fields of firearms trafficking, firearms identification and technology and the laws that apply. I recently
        was a group member that rewrote the firearms trafficking block of instruction for ATF in 2016.

        Firearm Trafficking/Private Sales Investigative Experience:

        In 1989 1 investigated a group of individuals who were utilizing a corrupt FFL to buy firearms to include
        AR-15 and MAC-10 type firearms without any paperwork,that were illegally exported to the Cali Cartel.
        M y investigation led to the federal prosecution of these individuals.


                                                             1




CONFIDENTIAL                                                                                                     USA00025725
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 3 of 10



        In 1996/1997, 1 headed the Florida Gun Show task force to investigate the "private sales" of firearms by
        private individuals from vendor booths at Florida Gun Shows.The term "private sales" is a term
       commonly verbally broadcast and or written at vendor booths at gun shows so that a prospective
        purchaser will know without a doubt that the guns displayed at the booth can be purchased without
        having to fill out paperwork or undergo a background check. It is not against the law for an individual to
       sell a firearm to another individual in the same state unless the seller knows that the purchaser is a
       convicted felon. Obviously, a convicted felon is not going to advise the seller of his conviction. Other
       agents and myself, in undercover capacities, purchased firearms throughout the state without any
        paperwork or background checks. We showed that the sales were not just occasional private sales to
       enhance a firearm collection, but repetitive sales for profit by the vendors. We proved this based on the
       amount of guns offered for sale at multiple gun shows throughout Florida. Most of the vendors we
       targeted consistently had over twenty firearms offered for sale and as many as 80. We enlisted ATF
       agents to warn these private sellers to cease and desist because they were in violation of 18 USC 922(a)
       (1) A— Dealing in Firearms without a License — before we started purchasing firearms form the vendors
       at multiple locations. We did not warn the two convicted felons who were selling guns or the one
       vendor who used to have an FFL. The case culminated in the prosecution of 7 federal defendants. We
       also seized approximately 100 firearms at the gun show from the vendor booths based on search
        warrants I drafted and executed. We also seized hundreds of other firearms at private residences.

        In 2000/2001, 1 investigated a group who were seeking small arms, night vision and Stinger missiles for
        Pakistan. The cases culminated with the arrest of four individuals.

        In 2003, 1 investigated an individual in Argentina who was offering for sale on the internet and illegally
        exporting to the United States,"Glock switches" (classified under federal law as machine guns),
        silencers, and machine gun receivers. I purchased all of the above from an undercover account and
        received the firearms by mail in the United States. I then drafted and executed a Title III intercept of the
        suspect's email address. After a 30 day intercept, additional suspects were developed and prosecuted
        throughout the United States. Multiple suspects were also prosecuted and firearms were seized in
        Canada. After this investigation, I created the Internet Firearms Trafficking class for ATF and also
        instructed this course in Canada.

        In 2005, 1 investigated an individual in Germany who was selling and illegally exporting to the United
        States large quantities of machine gun receivers on the internet. The receiver is the firearm in the
        United States and a machine gun receiver is classified as a machine gun under federal Law. I purchased
        m ultiple machine gun receivers as well as a stolen US Military M203 grenade launcher. All of these
        items were clandestinely shipped to my undercover mailbox in the United States by the suspect. The
        German police from the Federal Criminal Police Office (Bundeskriminalamt — BKA)and the State Criminal
        Police Office (Landeskriminalamt — LKA) requested that I continue my undercover role, but in person in
        Germany to introduce a German undercover police officer to the suspect. The undercover police officer
        continued to buy, but in quantity, as the suspect was known to them and was a felon. Another ATF
        Agent and I traveled to Germany and worked undercover to set up future gun deals for the German
        police. The case culminated with the arrest three individuals for violations of German firearms laws and
        the seizure of hundreds of firearms.

        In 2008 through 2011, 1 created and ran the Palm Beach County Gun Show Task Force comprised of ATF
        Agents and PBSO Deputies. Our mission was to investigate the individuals dealing in firearms without

                                                             2




CONFIDENTIAL                                                                                                      USA00025726
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 4 of 10



        license, private sales of firearms, sales of firearms to convicted felons, and the "straw" purchases of
        firearms to convicted felons. Over those years, the taskforce made many state and federal arrests. I still
        assist today when PBSO and ATF need assistance at gun shows.

        In 2012, 1 set up a private sale gun deals in Arizona for the NBC Today Show's Rossen Reports to
        illustrate how easy it is to purchase guns without any criminal background checks using the internet to
        set up hand to hand sales. The show, titled "Loopholes in law making deadly weapons easy," can still be
        viewed at https://www.today.com/video/loopholes-in-law-make-buying-deadly-weapons-easv-
        44555331547.

        In 2013, 1 located a manufacturer on the internet in China who would illegally sell and export M-16
        machine gun receivers and parts to the United States. I turned over the case to ATF Portland Maine. ATF
        then bought in quantity M-16 upper and lower receivers. The case culminated in 2015 with Chinese
        prosecution of the factory owner who received a life sentence.

        Throughout my years with ATF, I worked many cases involving private sales, dealing without a license,
        straw purchases, and corrupt FFLs and Importers. These cases run the gamut from local straw purchases
        for a convicted felon boyfriend or other gang members,to private sale cases which involve, in reality,
        local unlicensed firearms dealing in private sales, to cases where firearms were straw purchased and
        then sold locally, sent to New York, or illegally exported to foreign countries, such as Colombia,
        Guatemala, Bahamas, Russia, Estonia, Dominican Republic, Mexico, Bahamas and Haiti. I still send leads
        and assist ATF and PBSO today in cases involving private sales of firearms to include sales at gun show. I
        was and still am known as the "go to guy" for firearm trafficking cases at ATF. I also have been and am
        currently under contact with ATF, including the current and last two Directors of ATF, concerning various
        issues with firearms.

        Devin KELLEY's Purchases

        Until reading the aforementioned reports concerning the 2017 Texas Church shooting/murders by
        KELLEY, my only knowledge was knowledge that I gained from public news outlets. I was aware from the
        news stories that his felony conviction was never transmitted from the military courts to FBI CJIS. This
        allowed him to purchase firearms from federally licensed firearms dealers (FFLs) by passing the criminal
        background checks. However, based on my experience throughout the country, and especially in "open"
        states like Texas, a firearm is very easy to acquire without any paperwork or background check. The
        term "open" state is a term used commonly by ATF Agents that investigate firearm trafficking cases
        where there is little or no state regulation for private sales between individuals to include unregulated
        private sales at gun shows. I have been involved in many cases where individuals who cannot pass a
        background check so they seek private sales that do not require paperwork and do not subject the
        individual to background check. These purchases occur at secondary markets such as gun shows,flea
        markets, newspaper ads and the internet.

        The FBI uses the NICS background check system for sales made by FFLs. However, the NICS system of
        course would not prevent KELLEY from going to a secondary market in Texas such as purchasing the
        firearm through a friend, gun show, newspaper, or the internet to make an off paper purchase which
        has no background check. There are no federal laws or Texas laws that makes a private sale between
        two individuals illegal, unless the seller knows or has a reason to believe the buyer is prohibited or a
        resident of a different state.

                                                            3




CONFIDENTIAL                                                                                                       USA00025727
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 5 of 10



        A purchase at a gun show is one way to easily obtain a firearm without a background check, and this
        would have been no different in 2016/2017. At a typical large gun show,there are thousands of guns
        displayed for sale as well as thousands of people in the aisles. These firearms are for sale from FFLs and
        private individuals with vendor booths as well as individuals in the aisles and in the parking lot. These
        individuals, whether at booths or elsewhere, are not required to conduct background checks in Texas
        and in my experience, will rarely ask if the buyer might be prohibited. In certain respects, a private sale
        gun purchase at a gun show is the same as buying a baseball card to baseball card show or antique item
        at an antique show or flea market. Once you pay your entrance fee at the gun show venue, usually
        between $5.00 and $10.00, you now can roam through hundreds of vendor booths displaying thousands
        of firearms for sale. You can tell the licensed dealer tables as they take credit cards and you can see
        purchasers filling out ATF Form 4473s. Once you see Form 4473s you know that a background check will
        be required. So then you look for tables displaying firearms for sale that do not look commercial. Most
        of the time on the table there will be a sign posted that reads "Private Sales or Private collection" or the
        sales person at the table announces,"Private sale no background or wait". Once you find the firearm
        you want to purchase at one of these tables, you just barter the price, hand the seller cash, and walk
        away with the firearm. This takes little know-how or effort on the part of the purchaser.

       The other common way to acquire firearms at a gun show is through the people in the aisles holding
       guns for sale or trade. Many of the firearms will have flags in the barrels or on the gun cases, advertising
       they are for sale. Again all that is required now is an agreement on a price, paying for the gun, and
       taking it home. It should be noted that this also can take place at the parking lot of the show. I have
        been to hundreds if gun shows and have bought firearms many times as private sales without any
        background checks, both in an undercover capacity in a criminal investigation and as a citizen to
       enhance my collection. I was never once asked if I was a felon. Also I have used confidential informants
       (CI) at gun shows who are convicted felons to purchase firearms from private sale tables in criminal
        investigations. In those instances, the Cl advised the seller that he can't pass a background check and yet
       the seller still sold the firearm for cash to the Cl. Therefore the ease of a prohibited person to purchase
       a firearm without a background check cannot be overstated.

        Another way to make a private sale purchase without a background check in states like Texas or Florida
        is through online sales of firearms. Many sites, such as ARMSLIST and Texas Gun Traders, provide a
        venue for individuals to offer firearms for private sales to other individuals. These sites are searchable
        for whatever type of firearm you are looking to buy. An example would be if you type in "Glock pistol" at
        the ARMSLIST site, hundreds of ads for Glock pistols and parts pop up. You then can filter the search for
        the state in which you reside. Once you click on the Glock you are interested in, photographs and
        descriptions of the pistol for sale are provided along with the city and contact information for the seller.
        At that point, contact can be made via email or with many ads the phone number if provided. The next
        step is to arrange a meeting place and purchase the firearm directly from the seller without any
        necessary background checks. On 06/19/20201 joined the internet firearm buy sell site called "Texas
        Gun Traders." If I were in Texas, I could have purchased a Glock semi-auto pistol and an AR-15 type
        semi-auto rifle, the same type firearms that KELLEY had, today from private sellers without any
        paperwork or background check. Internet sales are therefore another method to easily obtain firearms
        without a background check.

        The other route which KELLEY could have taken is the "straw purchase" from a FFL. A straw purchase
        occurs when you have another individual go to a FFL and buy the firearm for you without the FFL's

                                                             4




CONFIDENTIAL                                                                                                     USA00025728
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 6 of 10



        knowledge. This is a violation of Title 18 USC 922(a)(6), providing false information to an FFL about the
        true identity of the purchaser. However, a straw purchase is very hard to discover, and for that reason
        among others are rarely prosecuted. I have seen many times that a denial at an FFL or buyers who are
        unable to pass a background check will then lead to a private sale or a straw purchase. As an ATF agent,
        discovering the illegal purchase was not easy unless you receive information from an informant or an
        FFL or you are there when it happens. That is why we "work" the gun shows in an undercover capacity,
        because we can spot these transactions at the show based on indicators of a possible straw purchase or
        a private sale to a prohibited person, such as a felon or illegal alien. A typical straw purchase indicator is
        when the true buyer of the firearm is seen handling the gun and asking questions of the FFL and then he
        walks away not buying the gun. This interaction is then followed by another person who picks out the
        same gun pays for the gun and fills out the ATF Form 4473. The person that filled out the ATF 4473 is
        then seen giving the gun to the original person who was handling the gun. Of course, there is also the
        possibility of stealing a gun or borrowing one from a friend, and many criminals have acquired firearms
        later used in crimes through these methods. These, and the methods already discussed, make
        purchasing firearms without a background check quite easy.

        KELLEY would have had little difficult obtaining the firearms used in the shooting through these
        methods. Still, other methods were available. KELLEY used an AR-15 type rifle and carried a Glock
        pistol. These two firearms are the most popular "80% type" kits sold on line. This an additional way to
        purchase a Glock type pistol or AR-15 type rifle without any checks. The "80% type" kits, also known as
        Ghost Guns, are unregulated Glock or AR-15 receivers and parts. They can be shipped directly to your
        home or PO Box. They are called 80% by the firearms industry in that they are not yet 100% finished and
        therefore are not yet firearms under federal law. Many times what these companies sell products as
        80% non-firearms which were then evaluated by ATF and found to be firearms. These types of firearms
        made from kits are not regulated and are not unlawful to make into firearms under federal or Texas
        laws. The only federal law pertaining to this is manufacturing firearms from 80% non-firearm kits for
        sale. If you manufacture or sell firearms for sale, you must be licensed by ATF. There are no laws that
        prohibit sale of an 80% firearm to a convicted felon or that prohibit a felon from owning an 80% firearm.

        I created a lesson on these types of firearm kits in 2017 because of the influx of these types of
        homemade guns in police evidence vaults in south Florida. I also instruct classes on these types of kits
        for ATF and other law enforcement agencies. At ATF, they are called homemade firearms or personally
        made firearms, but they are commonly known as Ghost Guns because they are untraceable due to a lack
        of a serial number. All that is required to build a fully functional Glock pistol from one of these kits is a
        drill and hand tools. There are numerous sites on YouTube with step-by-step instructions on how to
        make a firearm from one of these kits. Once the parts are obtained, the firearm kit can be turned into a
        fully functional semi-auto Glock type pistol or AR-15 type rifle in a matter of hours. These kits are also
        available at gun shows and gun shops and can be bought without any criminal checks, as it is not a
        firearm under federal law and most state laws including Texas. The most popular company that sells
        these 80% receiver kits is Polymer 80 which can be found at www.polvmer8O.com. These Polymer80s
        are by far the most prevalent because of their ease to complete. Remember,these kits are not yet
        firearms under the law and therefore can be possessed by felons until it is made into a firearm.

        In 2017, 1 assisted ATF in an investigation of an individual who was a dishonorably discharged veteran
        who was manufacturing and selling fully functional AR-15 type rifles from 80% receivers. A search
        warrant was served at his residence where completed AR-15 rifles were seized, along with the tools he

                                                              5




CONFIDENTIAL                                                                                                       USA00025729
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 7 of 10



        used to make them. The case agent advised that the suspect made over 100 of these AR-15 type rifles
        and sold them and traded them for drugs. This investigation therefore involved a prohibited person who
        was not only manufacturing AR-15 rifles from 80% receivers for himself, but also trafficking in them. If
        you are prohibited from buying a gun through legal channels or if you want to hide your purchase of a
        firearm this method, also adds the un-traceability factor to that firearm.

        The Ghost Gun method was used for the firearm at a school shooting on 11/14/2019 at Saugus High
        School in Santa Clarita, California, where a student shot 5 classmates, killing 2 before killing himself. The
        firearm used was a.45 caliber semi-auto pistol made from an 80% type kit. Given the ease of obtaining
        80% firearms, and the ease of assembling an actual firearm from the kits available online, there is little
        doubt that someone like KELLEY could have used this method to obtain firearms without a background
        check, even if other methods failed (which is doubtful).



        Devin KELLEY's Firearms

        I have reviewed the firearm purchases by KELLEY listed in the Department of Defense Inspector General
       report(IG report) which indicated KELLEY purchased two firearms during his time with the military
       (USAF)from FFLs filling out the ATF 4473's and passing a background check before his November 2012
       felony conviction. These firearms were an EAA Windicator .38 caliber revolver and a Sig Sauer Model
       250 9mm semi-auto pistol.

        The IG report showed KELLEY purchased four firearms after his conviction from FFL's again, filling out
        the ATF 4473's and passing a background check each time. These firearms were: a Glock Model 19 9mm
        semi-auto pistol in December 22, 2014; a Ruger GP100.357 Magnum revolver on June 26, 2015; a Ruger
        AR-556 semi-auto rifle on April 7, 2016 and a Ruger SR22.22 caliber semi-auto pistol on October 18,
        2017.

        In Texas, a person could easily have purchased a Glock semi-automatic pistol and an AR-15 type semi-
        automatic rifle, the same type of firearms that KELLEY had,from private sellers without any paperwork
        or background check. First of all, Glock pistols are the most popular brand of pistol in the United States.
        Glock is the first mass produced striker-fire pistol that passed the NATO torture tests in 1984. Both this
        and its economical price make Glock pistols the most popular law enforcement brand pistol. Glock
        states that 65% of all US law enforcement uses Glock pistols. My current agency, PBSO has over 3000
        Glock pistols. ATF, FBI and DEA all issue Glock pistols. The reliability, cost, safety, support, aftermarket
        parts and easy to train features have also made it immensely popular in the civilian market. At the guns
        shows in Florida, Glocks are the most prevalent semi-auto pistols. Even at the PBSO evidence vault,
        Glock pistols comprise approximately 18% of all of the guns we took in as seized,found or recovered
        stolen for 2019.

        The other firearm KELLEY used was a RUGER AR-556 rifle. This rifle is Ruger's version of an AR-15 type
        rifle. The AR-15 type rifle is made by well over 100 manufacturers in the United States and is the most
        popular type rifle in the United States. There is not an exact number of AR-15 type rifles that are in
        circulation but estimates by the National Shooting Sports Foundation are between 5 and 10 million. At
        any major gun shop or gun show,this type of rifle outnumbers all the other types. This type of rifle is so



                                                             6




CONFIDENTIAL                                                                                                      USA00025730
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 8 of 10



        popular that many in the gun industry refer to it as "Americas Rifle" and the "Modern Sporting Rifle."
        Weapons such as the AR-15-style rife and Glock 19 are not difficult to obtain through private sales.

        KELLEY's third gun was a Ruger SR22.22 rim fire semi-auto pistol. This would not be at all the choice of a
        pre-mediated person like KELLEY to use at a mass shooting. This pistol uses .22 rim fire ammunition
        which will fire a .22 diameter 40 grain bullet at approximately 1000 feet per second (fps). The Glock 19
        he carried will fire a 9mm diameter (.355 inch) 124 grain bullet at approximately 1200 fps. This SR22 is
        designed for plinking and target shooting in a very economical way as .22 ammunition is a fraction of the
        cost of 9mm ammunition. Many pistol shooters, including myself, shoot .22 rim fire caliber semi-auto
        pistols to get more practice at the range without a huge ammunition cost as shooting a Glock 9mm
        pistol. These two pistols function basically the same as they are both magazine fed semi-auto pistols. I
        read the report of the interview with Danielle Kelley who also said the same as I have stated that the
        cost of shooting the .22 is much less than his 9mm pistol.

        Although KELLEY bought the guns used in the shooting from gun dealers (FFLs), this does not mean that
        he could not have obtained firearms elsewhere. KELLEY appears to have been particular about his
        firearms, and an FFL, such as Academy Sports & Outdoors, would likely have a large selection of firearms
        for purchase. However, if he had been denied, he could have easily gone to any of the Texas secondary
        markets, i.e. gun shows,flea markets, answering a newspaper ad,Texas or national internet sites, and
        purchased firearms without undergoing a background check. In my experience, a felony conviction does
        not at all stop a person from purchasing a private sale firearm especially in open States such as Texas
        where there are no background checks or registration requirements for private firearm purchases.
        KELLEY also could have had a friend, his wife, or another paid individual obtain firearms through a straw
        purchase. In addition, as discussed above, both Glock pistols and AR-15 type firearms are easily made
        from 80% type kits that can be purchased online and made at home.

        KELLEY certainly had the know-how to obtain the firearms he wanted. KELLEY bought firearms
        apparently off paper before purchasing the Glock, AR-15 and SR22 according to his wife Danielle Kelley.
        She said he first bought a gun from a friend when they were in Colorado but he had problems with it so
        he got rid of it. It does not mention what type of pistol this was, but that it was $200.00 and she said it
        was an off brand. I also reviewed a pawn transfer where on October 2, 2015 KELLEY sold a SCCY CPX2
        9mm semi-auto pistol to a Texas pawn shop for $150.00. It should be noted that an SCCY pistol is a very
        low cost semi-auto pistol and is not comparable to the quality of a Glock pistol. Given that KELLEY had
        at this point acquired a Glock, as well as a revolver, he may have felt little need to own the lower-quality
        pistol.

        Danielle also said he bought a shotgun from a friend. She said he shot bats with it and then later
        bartered the shotgun on Craigslist for a dog. I viewed KELLEY'S I Cloud photos. In those photos was a
        Maverick 12 gauge pump action shotgun in KELLEY'S possession, which is most likely that shotgun. I
        have no reason to believe that the shotgun was purchased from an FFL.

        Danielle also said that KELLEY would do non-stop research on all of the make and models of firearms.
        KELLEY, according to the Texas Department of Safety report, purchased two 100 round AR-15 drum
        magazines which he found advertised on Facebook. All of this shows that KELLEY was very determined,
        researching on the internet and elsewhere the correct firearms, accessories, accessory weights, and
        bulletproof vest to carry out the mass shooting. He also purchased two 100 round drum magazines that
        he researched found on the Internet through Facebook, but then bought them face to face from the

                                                             7




CONFIDENTIAL                                                                                                     USA00025731
                Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 9 of 10



        dealer. Therefore KELLEY knew where to find and purchase firearms easily without any background
        check.

        I based these conclusions on the experience of my time in ATF. I spent most of my ATF career working
        on firearm trafficking cases in order to stop the traffickers from putting out guns on the streets to
        prohibited persons or illegal exports.

        KELLEY'S firearm and accessories choices and reasons for those choices.

        I reviewed notes and photos that were downloaded from KELLEY'S iCloud account as well as the ATF
        report. Messages on his account show that KELLEY studied other mass shootings and silencer
        manufacturing. There were notes about the accessories and the weights of those accessories for his
        Ruger AR-556 AR-15 type rifle. I am a firearms instructor and at ATF, and I was certified to teach the AR-
        15 course of fire. I am familiar with the operation and accessories available for AR-15 type rifles. I
        reviewed photos of KELLEY'S Ruger AR-556 rifle and the ATF report. I read a messages from KELLEY's
        account where he weighed tactical accessories for his AR-15 type rifle down to the ounces. It was
        obvious to me that he wanted to be as light as possible, and yet carry as much ammunition as he could
        for tactical multi-target strike. KELLEY wore a bulletproof vest and in addition, wore a tactical vest
        designed to carry many AR-15 30-round magazines. The additions made to KELLEY's AR-556 rifle, which
        would make the rifle more accurate,faster-shooting, and more amenable to clearing any malfunctions,
        are as follows.

            1. Magpul 3rd generation 30 round magazines, which have a window so that rounds can be
               counted.
            2. Bushnell red dot sight — red dot sights provide must faster target acquisition especially for
               m ultiple targets as there is no need to line up a front and rear sights. The shooter simply uses
               the red dot to know the location where the bullet will land.
            3. Back up folding flip up rear site — used if the red dot sight fails.
            4. Tactical bungee style rifle sling — during a firefight, if your AR-15 rifle jams, law enforcement is
               taught to sling your rifle switch and fight with your side arm, look for cover and then clear your
               jam. In this case, KELLEY's side arm was a Glock 19 9mm pistol with a 31 round magazine to
               which he added a plus two round floor plate which increased the magazine to 33 rounds.
            5. Magpul B.A.D. lever — an AR-15 type rifle has a bolt catch on the left side of the receiver. This
               bolt catch allows the operator to hold the bolt open when needed to load and unload the rifle.
               The bolt catch also holds the bolt open when the magazine is empty so that a fresh loaded
               magazine can be exchanged if needed. Once a loaded magazine is inserted, you hit the bolt
               catch with your left hand which then closes the bolt loads the rifle making it fire ready. The
               B.A.D. lever allows this to also be performed with your right-hand trigger finger (right hand
               shooter), thereby always allowing the shooter to have both hands on the rifle for faster
               operation.
            6. Rail system — the solid hand guard was replaced with a Picatinny Rail system, which is used as a
               mounting platform for accessories such as lasers, lights, sights, slings and fore grips. In this case,
               he used the rail to mount his tactical sling and vertical fore grip.
            7. Vertical fore grip — tactically some shooters prefer this grip over the normal rifle grip of the
               forearm/hand guard.
            8. Enlarged charging handle — this is added so that it is easier to charge the rifle or clear a jam.

                                                             8




CONFIDENTIAL                                                                                                      USA00025732
               Case 5:18-cv-00555-XR Document 256-18 Filed 08/21/20 Page 10 of 10



            9. AR-15 aftermarket trigger— the stock Ruger trigger was removed for an aftermarket trigger.
               After market triggers are added in most cases to make a lighter trigger to reduce the pounds of
               pressure needed to fire the rifle. This modification can add to accuracy and speed.


        Based on my training and experience, these modifications were made to make his AR-15 type rifle
        lighter, faster-shooting and better equipped for a multi target assault. Moreover, modifications such as
        the sling, ensured that KELLEY would be able to still be able to have a weapon in any firefight with law
        enforcement, thereby ensuring that he could better survive any prolonged gunfight. These are changes
        that require sophistication and knowledge with respect to firearms and firearms tactics, and indicate the
        intention to inflict as much damages as possible with firearms. As relevant here, these modifications
        sadly facilitated KELLEY's execution of the mass shooting.



        /s/ Stephen J Barborini




                                                           9




CONFIDENTIAL                                                                                                  USA00025733
